
	
		II
		111th CONGRESS
		1st Session
		S. 2011
		IN THE SENATE OF THE UNITED STATES
		
			October 28, 2009
			Mr. Barrasso introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To extend temporarily the suspension of duty on nylon
		  woolpacks used to package wool.
	
	
		1.Nylon woolpacks used to
			 package wool
			(a)In
			 generalHeading 9902.24.12 of the Harmonized Tariff Schedule of
			 the United States (relating to nylon woolpacks used to package wool) is amended
			 by striking the date in the effective column period and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
